19-23079-rdd   Doc 13-2   Filed 07/17/19 Entered 07/17/19 17:31:40   Exhibit B
                                    Pg 1 of 9




                  EXHIBIT B
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                    INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3                     Doc 13-2                  Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                                    RECEIVED      B
                                                                                                             NYSCEF: 11/12/2018
                                                                          Pg 2 of 9
                                                                                                                                                                                    1


                 1


                 2   SUPREME               COURT            OF        THE             STATE           OF        NEW         YORK
                     COUNTY               OF NEW            YORK            -         CIVIL           TERM:                 PART           23
                 3   --------------------------------------------------X
                     PRINCE               FASHIONS,                   INC.,
                 4                                                                            Plaintiff,


                 5
                                                  -against-
                 6
                     60G        542         BROADWAY                  OWNER,                  LLC,
                 7                                                                            Defendant.


                 8   INDEX            NO.         651255/2016


                 9   NEW        YORK            SUPREME               COURT
                     60        CENTRE            STREET
            10       NEW        YORK,            NEW        YORK
                     JUNE           30,         2016
            11


            12       B    E     F     O     R    E:


            13                                             THE        HONORABLE                       RICHARD                 F.      BRAUN,              Justice


            14
                     A     P    P     E     A    R     A    N     C     E       S:
            15


            16                                   HERRICK,                   FEINSTEIN,                         LLP
                                                 Attorneys                      for           the          Plaintiff
            17                                   Two     Park               Avenue
                                                 New        York,               New           York             10016
            18                                   BY:             JOHN           P.          SHERIDAN,                    ESQ.


            19
                                                 COLE            SCHOTZ
            20                                   AtLorneys                      for           the          Defendant
                                                 1325           Avenue                 of       the         Americas
            21                                   New        York,               New          York              10018
                                                 BY:            NICOLE                 G.      MCDONOUGH,                         ESQ.
            22


            23


            24


            25                                                                                                                    William               Cardenuto
                                                                                                                                  Senior           Court            Reporter
            26




                                            William               Cardenuto,                          CSR,             Official                 Court        Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                  INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3               Doc 13-2                  Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                              RECEIVED      B
                                                                                                       NYSCEF: 11/12/2018
                                                                    Pg 3 of 9
                                                                                                                                                                                                                                     2


                                                                                           -      Proceedings                                 -
                 1


                 2                                            THE          COURT:                      This            is         a       motion                    before                   this               Court


                 3         on       this               date,               and         I        also            will              be          putting                      on         the           record                      my

                 4         opinions                      on          two         motions                      that            were                submitted                           on        June                 30th,


                 5         2016.                  No.                That's                wrong.                      Let            me          see             the          dates                on          those


                 6         motions.                           That's                May           12th,                2016.


                 7                                           Appearances                               starting                       with              the             plaintiff's


                 8         counsel.


                 9                                           MR.           SHERIDAN:                            Good              morning,                          your              Honor.                         John


            10             P.       Sheridan,                          Herrick,                        Feinstein,                            Two             Park              Avenue,                     New


            11             York,                New           York,              10016,                     212-592-1510,                                    for           the            plaintiff,


            12             Prince                 Fashions,                         Inc.


            13                                             MS.             MCDONOUGH:                                Good             morning,                          your              Honor.


            14             Nicole                 McDonough                         from               Cole            Schotz,                      PC,             1325              Avenue                    of         the


            15             Americas,                          19th           Floor,                    New           York,              New             York,                  201-525-6208.


            16             Thank                you.                 For         the            defendants,                               your               Honor,                   I      apologize,


            17             60G        542              Broadway                     Owner,                   LLC.


            18                                             THE             COURT:                      So,           the          front                 of          your              card             lists


            19             your            New           Jersey                  office.                        I      did            see          on             the         back             of          your


            20             card            it          does           say           New           York.                     So,         your                 firm              does            have                  a     New


            21             York            office;                    correct?


            22                                             MS.             MCDONOUGH:                                Yes.               That's                      correct,                        your


            23             Honor,                 at         1325            Avenue                    of      the            Americas.


            24                                             THE             COURT:                      Under                the         judiciary                              law,            you              cannot


            25             appear                 in       our             courts                 in         New            York            state                   unless                   you           or            your


            26             firm            has          an         office                  in          New           York             state                  or         you           reside                    in        New




                                    William                    Cardenuto,                              CSR,            Official                         Court                 Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                          INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3               Doc 13-2                      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                                  RECEIVED      B
                                                                                                           NYSCEF: 11/12/2018
                                                                        Pg 4 of 9
                                                                                                                                                                                                                                              3


                 1                                                                               -          Proceedings                                -



                 2         York          state.                           As         to          the              current                      motion                  on         today,                    I


                 3         understand                              you           wish                 to          submit                     without                   oral             argument.


                 4         That's                 fine.


                 5                                            There                  appears                        to          be           duplicate                        copies                   of            the          two


                 6         submitted                          orders                      to          show               cause.                        I'll            give             you            those


                 7         papers,                     and           if          there                     are           duplicates,                                 take           the           shorter                         one,


                 8         the         one             that               doesn't                          have               the            affirmation                            exhibits,                              and


                 9         give          back                 to          my         court                    officer                       the            ones            that             have                the


            10             affirmation                               exhibits.


            11                                                MR.           SHERIDAN:                                    If          your              Honor,                 please,                       there                 are


            12             two         separate                           orders                      to          show               cause.


            13                                                THE           COURT:                            Right.                      And              there              are           two             copies                  of


            14             each,             it          appears.                                I         only               want             one            of       each.                  So,               if         there


            15       l     are         duplicates,                                   take                  back               the           duplicates,                             and           give                the


            16             originals                          to          my         court                    officer.


            17                                                MR.           SHERIDAN:                                    I     believe                        --                    I       see          what
                                                                                                                                                                      oh,


            18             you're                 saying.                            I'm              sorry.


            19                                                THE           COURT:                            Knowing                       you            were            coming                 in            today,                   I


            20             stayed                 late               last                 night                   and           read               over              yesterday                         and            decided


            21             yesterday                          one           of            the              two          motions,                           and        the           other                one               I'll


            22             be      deciding                          in          a        few          minutes.                                I       signed                 my        decision                           and


            23             order             on          the              one             yesterday,                                and            I       will            sign             the          other                    one


            24             in      a     few             minutes.                                I         will               now         be           putting                    my        opinion                        on      the


            25             record                 in          support                       of             those               decisions                            and           orders.


            26                                                There                  is          an          action                    for             a      declaratory                              judgment                          in




                                   William                         Cardenuto,                                CSR,              Official                            Court            Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                            INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3                Doc 13-2                 Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                              RECEIVED      B
                                                                                                       NYSCEF: 11/12/2018
                                                                    Pg 5 of 9
                                                                                                                                                                                                                                                 4


                 1                                                                              -         Proceedings                                  -


                 2         relation                      to           commercial                                 premises                         brought                      by          a        commercial


                 3         tenant,                  a         plaintiff                              against                       a        commercial                              landlord,                                the


                 4         defendant.                                The              defendant                           was               the            purchaser                           of           the


                 5         condominium                               that                owns               the            commercial                               space                  that                  the


                 6         plaintiff                          leases.                           The              building                         is         a      cooperative.                                             The


                 7         ownership                          at           issue                is          apparently                                 a     condop.                           The               plaintiff


                 8         moved                separately                               for              two           Yellowstone                                 injunctions.


                 9                                            in           Graubard,                             Mollen,                        Horowitz,                        Pomeranz                               and


            10       .     Shapiro                  v.             600              Third                 Avenue                   Associates,                                 93          NY2d                  508            at


            11             514,            1999,                   the              court                 said            the               following:                                "The                  party

            12             requesting                              Yellowstone                                   injunction                                must           demonstrate                                        that,


            13             one,            it       holds                       a     commercial                              lease;                       two,           it          received                               from


            14             the          landlord                           either                    a      notice                     of         default,                       a         notice                       to           cure


            15             or       a      threat                    of             termination                               of            a     lease;                  three,                       it             requested


            16             an       injunctive                                  relief                    prior               to            the            termination                                 of             the


            17             lease;                and               four,                 it's               prepared                            and         maintains                               the               ability

            18             to       cure            the              alleged                         default                       by           any         means                short                      of          vacating

                                        premises."
            19             the


            20                                            The                   dispute                     in          the            first                 order               to            show                   cause                 is


            21             basically                      in              relation                          to          the            fourth                     prong               of          the                 factors


            22             to       obtain                a          Yellowstone                                   injunction.                                      The          Court                      does                not


            23             need            to       reach                       the         issue                  in         deciding                            these               motions                           as         to


            24             the          argument                          raised                     by          the          plaintiff                             in         disputing                                the


            25             defendant                      is              its            landlord;                            see               BRT         Realty                    Trust                      v.


            26             Preferred                      Entity                         Advancement,                                       233            AD2d           200,                 First




                                    William                    Cardenuto,                                   CSR,              Official                            Court               Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                                 INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3               Doc 13-2                        Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                                    RECEIVED      B
                                                                                                             NYSCEF: 11/12/2018
                                                                          Pg 6 of 9
                                                                                                                                                                                                                                                       5


                 1                                                                                  -      Proceedings                                   -


                 2          Department,                                1996,                   in         which                    the          court                  said,                    "The


                 3         determination                                        regarding                                the         validity                          of            the             assignment                              of


                 4         the             net            lease                 is          premature.                                    Contentions                                  regarding                                the


                 5         validity                        of          the                assignment                               must             await                   trial.                          The             limited


                 6         prima                  facie                requirements                                         for           the            Yellowstone                                   injunction

                                            met."
                 7         were


                 8   a                                          The             only                issue                   raised                  in         the               notice                     of         default


                 9         that              is       argued                         to       be          at             issue                here             is           in         relation                            to          the


            10             failure                    of          a        plaintiff                                to           obtain                  on         behalf                      of         the


            11             defendant                            liability                               insurance                             for            the            subject                        premises.


            12             The         defendant                                received                         title                   to         the             subject                          premises                          by         a


            13             deed              in       May             2015,                   and              there                was             an         assignment                                  and


            14             assumption                             by            the           defendant.                                      Those                 are              exhibits                          A        and          B


            15             respectively.


            16                                                  The             plaintiff                                was        required                          to           have               liability

            17             insurance                            and             did           not              do           so      for             the             entire                      period                     starting

            18             with             when                the             defendant                                first                became                  the             owner                      and


            19             landlord                        of         the                 subject                        premises.                             The               plaintiff                             cites                 to


            20             liability                            insurance                               that               was           covering                          the             predecessor


            21             owner,                  but            only                    includes                         one           of         the             policies,                              and             it          has             a


            22             certificate                                of             insurance                              for          that                policy                   and             for              another


            23             policy,                    but             does                 not            include                        a      submission                                 of         the              earlier


            24             policy                  which                   is         pursuant                             to       the             certificate                                  of              insurance


            25             dated                  November                        21st,                   2014.                     The             policy                    which                   is          submitted


                                     for                          certificate                                   of               insurance                          dated                  November                             21st              --
            26             is                      the




                                     William                      Cardenuto,                                   CSR,               Official                         Court                   Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                                  INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3                Doc 13-2                      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                                   RECEIVED      B
                                                                                                            NYSCEF: 11/12/2018
                                                                         Pg 7 of 9
                                                                                                                                                                                                                                                       6


                 1                                                                                 -      Proceedings                                       -



                 2         hold             on       a         second.                             Actually,                                it's                not          for            the                 other


                 3         certificate                                 of          insurance                               either.                              The          policy                       issue                 date              is


                 4         October                   14th,                    2015,                    and            it             says              on         the           second                         page,                 policy

                 5         period,                  November                                 28th,               2015,                   November                            28th,                    2016.


                 6                                             The            plaintiff,                                   of         course,                         has           to           show                   its


                 7         entitlement                                 to          the             Yellowstone                                     injunction                               by            its             proof,


                 8         the         plaintiff's                                      proof.                     The                plaintiff                              does                not               show              that


                 9         the         sublessee                              had              a       policy                        insurance                          covering                               the            gap


            10             period                 from                when                   the          defendant                                took               over               title                     to         the


            11             premises                       in          May               of         2015            until                      the               date           of           your                   sublessee's


            12             insurance                           as           just               cited.                           The           plaintiff                             had               a


            13       .     responsibility                                          to          have              such                 insurance.                                    The               defendant                             was


            14             at        risk           for               any               claims                   made                 during                     that               period,                             although                       I


            15             suppose                  its               possible                            that                  an       insurance                             company                             could               write


            16             a     policy                  after                     the             period                       going                  back             in          time                  to            cover


            17             claims                 that                could                   have               been                 made               and/or                     occurrences                                      for


            18             the         earlier                        period.                             There's                       no             proof                 that                the               plaintiff


            19             obtained                      such                 a         policy.


            20                                                 The            facL                 that           the                 prior                     owner               might                      have


            21             accepted                      a       subtenant's                                     performance                                     in          lieu                of            a        tenant's


            22             does             not          bind                 the             defendant                               for              the            period                     after                    which              the


            23             defendant                           took                title                  to      the                 policy.                           The              fact                  that             the


            24             plaintiff                           later                    acquired                           insurance                             that               does                  not             cover              the


            25             gap         period                    is           a         deficiency                               and               a     default                      on              the             policy.


            26             The         Appellate                              Division,                           First                       Department,                                  has              made                it




                                  William                        Cardenuto,                                    CSR,              Official                             Court                Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                                                                         INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3               Doc 13-2                      Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                                  RECEIVED      B
                                                                                                           NYSCEF: 11/12/2018
                                                                        Pg 8 of 9
                                                                                                                                                                                                                                                                    7


                 1                                                                                  -         Proceedings                                         -



                 2         clear             that                   the            failure                           to             have               insurance                                 as         required                             is             a


                 3         default                     that                is           not              curable.                                    Therefore,                                  the            Court                   will


                 4         not         issue                   the              first                    Yellowstone                                        injunction                                  sought                     and                that


                 5         motion                 is           denied.


                 6                                            As           to           the              second                        one,                 the              defendants                                  correctly

                 7         argue             that                   the           demand                           for              lease                   deliverables                                        is           not             a


                 8         notice                 of           default                         or             notice                       to          cure.                          It         would                   appear                       to


                 9         be       preliminary                                   to           such                  a         notice.                                The             demand                    by           letter


            10             dated             April                       8th,             2016,                      demands                           that                  the             plaintiff                             do


            11             certain                     things                     by           a         date                  stated                       for              those                 items,                      that


            12             being             April                       25th,                 2016.                           It          further                           says,                    "Please,                          be


            13             advised                     that                failure                            by          principal                                   to           finally                      comply                      with


            14             each         of             the               aforementioned                                               demands                              shall                 constitute                                 a


            15             default                     pursuant                           to             Article                           17          of             the             lease,                    thus


            16             entitling                          the               owner                    to          exercise                               all              available                               rights                      and

                           remedies."
            17                                                           That             would                      include                          the                  service                     of            a       notice                        of


            18             default                     if           the           demand                           for              lease                   deliverables                                        was            not


            19             complied                         with.                       This                  demand                       is         a       predicate                                to            that.


            20             Therefore,                               any           request                            now              for             a       notice                         for            a        Yellowstone


            21             injunction                               is          premature                                 as          that                  demand                         for         notice                      of


            22             default                     or           notice                     cure                  is             based                   on             that              demand.                           That


            23             would             be             the           point                     at         which                       possibly                               a        request                       for            a


            24             Yellowstone                                   injunction                                  would                      be          appropriate.                                             Therefore,


            25             that         motion                           was            denied                       by             this              Court's                              decision                          and            order


            26             of      yesterday.




                                   William                          Cardenuto,                                 CSR,                   Official                               Court                 Reporter
FILED: NEW YORK COUNTY CLERK 11/12/2018 10:27 PM                                                                                                     INDEX NO. 160512/2018
NYSCEF DOC. 19-23079-rdd
            NO. 3            Doc 13-2                Filed 07/17/19 Entered 07/17/19 17:31:40  Exhibit
                                                                                         RECEIVED      B
                                                                                                  NYSCEF: 11/12/2018
                                                               Pg 9 of 9
                                                                                                                                                                                8


                 1                                                             -        Proceedings                     -


                 2                                    I     will          be       signing             my       decision                    and       order          on   the


                 3         other            motion            which            I        spoke     of          first             in      a     few         minutes.


                 4   |     That        concludes                   this            Court's             opinion                  on      the         record.


                 5                                                 (End            of      proceedings.)

                 6


                 7


                 8


                 9


            10                         It      is         hereby           certified                   that             the          foregoing                is     a


            11             true        and          accurate               transcript                    of           the       proceedings.


            12


            13


            14


            15                                                                                                                William               Cardenuto
                                                                                                                              Senior              Court      Reporter
            16


            17


            18


            19


            20


            21


            22


            23


            24


            25


            26




                                   William                Cardenuto,                     CSR,     Official                     Court              Reporter
